Citation Nr: 0828955	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from July 1969 to January 
1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge at the RO in April 2008.  A 
transcript is of record.

As originally developed for appeal, the veteran's claim 
included the additional issue of an earlier effective date 
for his service-connected anxiety disorder.  However, he 
indicated during his April 2008 hearing that he no longer 
wished to pursue that issue, and it was withdrawn.  
Therefore, consideration is limited to the issue listed on 
the first page of the present decision.

FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
is productive of occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.

CONCLUSION OF LAW

The criteria have not been met for an initial rating higher 
than 30 percent for generalized anxiety disorder.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §  
4.130, Diagnostic Code (DC) 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in December 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran letters 
in November 2007 and December 2007 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  See 
also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once service 
connection is granted the claim has been substantiated, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial).  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service treatment records (STRs) are of record, and the RO 
obtained VA medical opinions in 2005 and 2006.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9400 
(2007).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capability 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  It is not expected that all cases will show all 
of the findings specified; however, findings sufficiently 
characteristic to identify the disability and disability 
therefrom and coordination or rating with impairment of 
function will be expected in all instances.  38 C.F.R. 
§ 4.21.  

III.  Factual Background and Analysis

In a July 2006 rating action, service connection was granted 
for generalized anxiety disorder and a 10 percent evaluation 
was assigned under DC 9400.  The veteran appealed the initial 
evaluation assigned.  During the pendency of the appeal, the 
rating was increased by the RO to 30 percent effective from 
the date of service connection, February 2, 2001.  

The initial grant of service connection was based on the 
STRs, as well as symptoms and clinical findings consistent 
with anxiety disorder noted during outpatient evaluation in 
early February 2001.  At that time the veteran reported that 
his major problems were impulsivity and irritability.  

Other pertinent evidence is comprised of records of 
counseling sessions, medications prescribed, and a record of 
behavior observed by medical staff.  The veteran also 
attended weekly sobriety support groups for a long standing 
problem with chronic alcohol abuse.  His global assessment of 
functioning (GAF) score during this time was 50.  These 
records also show the veteran was separated from his wife and 
living with his adult daughter and her two children.  
Although he did not trust anyone to be his AA (Alcoholics 
Anonymous) sponsor, he received support from his sister and 
was able to call and talk to her anytime he had thoughts of 
drinking.  Subsequent clinical records reveal that he 
continued to participate in sobriety maintenance therapy 
throughout 2001.  

VA medical records dated in January 2002 show continued 
treatment for anxiety and alcohol dependence.  Noted 
symptomatology included halting speech, moderate anxiety and 
daily panic attacks, which he described as shortness of 
breath.  He denied homicidal/suicidal ideation or psychotic 
thinking.  He was assigned a GAF score of 50.  These records 
also show the veteran was treated on a regular basis of 
symptoms associated with chronic obstructive pulmonary 
disease, which may account, in part, for his "panic 
attacks."  Moreover, an entry dated one month later shows 
the veteran had no complaints and reported feeling much 
calmer.  His affect was calm and full, without irritability.  
His speech flowed with less choppiness, he was casually 
groomed and cooperative, and he had good eye contact.  He had 
no suicidal/homicidal or psychotic thinking.  His GAF score 
again was 50.

In August 2002, the veteran's primary symptom was high to 
moderate anxiety.  His memory was grossly intact, with no 
obvious cognitive impairments.  There was no evidence of 
suicidal/homicidal ideation, hallucinations or delusions.  He 
reported continued alcohol abuse, and said he was no longer 
interested in participating in sobriety maintenance and had 
been noncompliant with the outpatient treatment of the VA 
clinic.  His GAF score was 48.  By September 2002, the 
veteran reported that he had quit the use of alcohol.  His 
speech was even and of regular rate and rhythm.  His logic 
and judgement were improved.  He denied suicidal ideation, 
and there was no indication of homicidal or psychotic 
thinking.  His GAF score was 50.  

In May 2003, the veteran's primary problem was noted to be 
alcohol dependence.  He reported drinking to intoxication 
several times a week.  Recently he had spent the night in 
jail for walking home while intoxicated.  His last use of 
alcohol had been several days prior.  His affect was neither 
depressed nor euphoric, but moderately anxious.  He indicated 
that his anger was not a problem and was not acting on it 
when irritated.  His GAF score was 48.  In late October 2003, 
the veteran reported that his anxiety had not been as much of 
a problem lately, although he had not been taking his 
psychotropic medications.  His voice was calm and smooth, 
with no signs of irritability or intoxication.  He reported 
being sober, and was encouraged to maintain that status.  

However, in early November 2003 the veteran took an overdose 
of old pills while intoxicated.  He was transferred to the 
psychiatric unit after becoming medically stabilized in the 
intensive care unit.  At that time he denied any current 
suicidal ideation and denied any recollection of being 
suicidal.  Family members who were presented noted that it 
would be very unusual for the veteran to be suicidal.  Both 
the veteran and his family members believed the incident to 
be accidental.  At discharge the veteran was quite positive, 
denied depression or suicidal ideation, and was hoping to 
maintain some sobriety.  The diagnosis was severe ongoing 
alcohol dependence, and a GAF score of 35 was given.  
Following his suicide attempt the veteran attended group 
addiction therapy sessions at a local VA Medical Center.  He 
was described as a willing participant who was observant, 
agreeable, appropriate and connected well.  During follow-up 
evaluation he denied any further attempt to harm himself and 
his mood was stable.  

During follow-up evaluation in March 2004 the veteran's 
hygiene was good.  He was cooperative and pleasant with good 
eye contact.  He was oriented and his speech spontaneous.  
Psychomotor activity was somewhat increased and he appeared 
to have some tremor, probably related to alcohol withdrawal.  
His mood was pleasant, though he admitted to some depression 
that encourages his drinking.  His thought process was 
logical and coherent.  He denied suicidal ideation and there 
was no evidence of psychotic process.  His insight and 
judgement were poor.  The diagnoses were severe continuous 
alcohol dependence and bipolar disorder.  His GAF score was 
60.

The veteran underwent VA examination in January 2005.  At 
that time he gave a history of abusing alcohol since leaving 
the military and having had many different jobs for brief 
periods of time.  He said he was last employed in a café 
several years prior.  Currently he continued to use alcohol, 
consuming it to the point of a blackout two to three times a 
week.  He also reported symptoms of depression that included 
hopelessness, depressed mood, anhedonia, aconcentration, 
amotivation, and suicidal thoughts.  He also reported 
feelings of constant anxiety with compulsive gambling, 
increased alcohol use and reduced need for sleep.  

During the examination his responses to questions were often 
tangential or irrelevant, and his speech was characterized by 
brief phrases and frequent changes of subject.  Psychomotor 
agitation was constant and he was quite anxious throughout 
the interview.  Eye contact was minimal and his insight and 
judgement were poor.  Concentration was variable.  He denied 
current suicidal or homicidal thoughts and there was no 
evidence of a formal thought disorder.  The examiner noted 
the veteran met the diagnostic criteria for several 
psychiatric disorders including a personality disorder and 
bipolar mood disorder, along with generalized anxiety 
disorder and alcohol dependence.  The GAF score was 42.  

In March 2006, the veteran was seen for supportive 
psychotherapy and medication management associated with his 
bipolar disorder.  He reported problems with mood swings and 
paranoia.  On examination he was casually groomed and calm, 
and had good eye contact.  His affect was constricted and his 
mood anxious.  His thought processes were linear and goal 
directed, with some paranoia.  His alcohol abuse was in early 
remission.  

In addendums dated in June 2006, the VA examiner, when asked 
to specify which of the veteran's symptoms were related to 
his anxiety disorder, as opposed to bipolar disorder, 
responded that the veteran's subjective sense of anxiety and 
worry was a symptom specific to generalized anxiety disorder.  
Other symptoms related to anxiety included worry, 
restlessness, sleep disturbance, and poor concentration.  The 
examiner noted that the balance of the veteran's anxiety 
symptoms could also occur during episodes of bipolar mood 
disorder and for that reason could not be specifically 
ascribed to one disorder or the other.  

The remaining VA and private treatment reports show the 
veteran participated in psychotherapy sessions and evaluation 
during 2006.  In general, these records show an improvement 
in symptoms.  For example, in May 2006 the veteran reported 
that his medication was working well.  His affect was less 
constricted and his mood improved.  He was more calm than 
usual and remained sober.  He was able to get out for walks 
on a regular basis.  He noted feeling better overall.  The 
remaining records reflect mental status examinations that 
consistently showed thought processes were linear and goal 
directed.  There was no psychosis and no suicidal/homicidal 
ideation.  The veteran was generally well groomed.  Overall, 
the symptoms did not demonstrate any significant change or 
have any effect on the veteran's everyday functioning.  The 
most recent entries show that in October 2006 the veteran's 
GAF score had improved to 60, and the following month to 66.  

During his videoconference hearing in April 2008, the veteran 
testified as to how his service-connected anxiety affects him 
in his daily life, both socially and occupationally.  He also 
reiterated previously submitted information regarding his 
symptoms and consistent with complaints made during VA and 
private examinations.  The veteran testified that, although 
he remained separated from his wife, she lived in the same 
apartment building and he helped her out financially on 
occasion.  He said he also receives the occasional phone call 
from his sister, as well as brief visits from his adult 
children.  He also testified that he was not currently under 
treatment for his anxiety because he lived too far from the 
nearest VA facility and could not afford private treatment.  

The pertinent evidence of record, in conjunction with 
applicable law and regulations, describes a fairly consistent 
pattern of symptomatology and manifestation  productive of no 
more than occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The veteran contends that his symptoms have increased 
beyond what the 30 percent evaluation contemplates, 
manifested by anxiety, difficulty with sustained 
concentration and adapting to stressful circumstances.  
However, despite short periods when the veteran is doing 
better and doing worse, the evidence overall shows that he 
functions satisfactorily.  

Few criteria for a 50 percent rating have been met.  The 
veteran reports daily panic attacks, which are adequately 
compensated by the current 30 percent rating under DC 9400, 
since a rating at this level presumes that he will experience 
these symptoms and, in fact, are expressly mentioned in the 
diagnostic code.  Although panic attacks are obviously a 
relevant consideration in evaluating the extent of 
psychiatric disability, it is only one factor and may not be 
given decisive effect in determining the outcome of the 
appeal without regard to the other relevant factors specified 
in the law and regulations.  Other symptoms required for a 
higher 50 percent evaluation, are neither complained of nor 
observed by medical health care providers, including 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; impaired memory, judgment, or thinking; 
disturbances of motivation or mood; and difficulty in 
establishing or maintaining effective relationships.  No 
examiner has reported impairment of thought process, nor have 
they observed delusions, hallucinatory phenomenon or 
psychosis.  The veteran's affect has been described as 
pleasant and in general, appropriate to mood.  In general he 
was adequately groomed and able to take care of himself 
physically.  

Although the record shows a clear connection between 
generalized anxiety disorder and interference with the 
veteran's social interaction and ability to enjoy life, it 
does not show that he is prevented from establishing and 
maintaining positive relationships.  Despite his reported 
problems with social interaction, he has the ability to 
establish and maintain effective relationships, both in the 
context of obtaining medical care (such as group therapy) and 
in maintaining relationships with his children and sister and 
his ability to continue his relationship with his wife, 
albeit with strain.  The veteran's maintenance of 
relationships under these circumstances is inconsistent with 
the interpersonal relationship skills of a person suffering 
anxiety symptomatology warranting a 50 percent disability 
rating.  

The Board acknowledges the veteran's GAF score of 35 in 2003 
which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
(DSM-IV), represents some impairment in reality testing or 
communication (e.g., illogical, obscure, or irrelevant 
speech) or major impairment in several areas such as 
work/school, family relations, judgment, thinking or mood 
(e.g., avoids friends, neglects family and is unable to 
work).  This GAF score suggests a greater level of impairment 
than is contemplated by the current 30 percent rating.  
However, while the veteran did receive treatment for an 
overdose of pills and alcohol, this incident was later 
determined to be accidental.  In addition, subsequent scores 
recorded by both VA and private physicians appear to 
predominate in the range of 50 or higher.  The Board notes 
that these examiners were fully aware of the veteran's 
history but nevertheless assigned a GAF score consistent with 
no more than moderate overall psychiatric impairment.  

The Board also feels compelled to emphasize the most recent 
psychiatric entries in 2006 which imply that the veteran's 
condition has become less disabling through the use of 
prescription medications and counseling.  His most recent GAF 
score of 66, in November 2006, represents mild symptoms 
(e.g., depressed mood and mild insomnia) with moderate 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household).  
Such findings, representing recent evidence as to the 
veteran's psychiatric condition, are not consistent with 
increased psychiatric symptomatology, nor are they consistent 
with the rating criteria required for the assignment of a 50 
percent evaluation.  

The Board notes that, the veteran was also found to have 
significant symptoms associated with alcohol dependence and 
bipolar disorder in addition to symptoms of anxiety.  The 
alcohol dependence and bipolar disorder are not service 
connected, but, according to the evidence, cause some level 
of additional social and occupational impairment.  The VA 
examiner in 2007 identified only a few symptoms attributable 
to anxiety including worry, restlessness, sleep disturbance 
and poor concentration.  However, consistent with the 
foregoing analysis, the Board finds that, even if all 
disability which might arguably be attributable to the 
alcohol dependence and bipolar disorder were instead found to 
be attributable to generalized anxiety disorder or deemed 
part of the service-connected disability, the proper rating 
would still be 30 percent.  See Mittleider v. Brown, 11 Vet. 
App. 181 (1998).  In other words, the Board has not 
discounted any disability evaluation in this decision on the 
basis that certain psychiatric disability is due to non-
service-connected alcohol dependence and bipolar disorder 
rather than service-connected generalized anxiety disorder.

The criteria for the assignment of an initial rating in 
excess of 30 percent have not been met or approximated at any 
point in time.  The Board has considered the veteran's 
contentions in making this decision.  However, as a 
layperson, he is not competent to make medical determinations 
regarding the severity of his anxiety disorder.  The current 
level of disability shown is encompassed by the rating 
assigned and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration and there is 
no basis for the assignment of staged ratings under the 
Fenderson case.

The Board appreciates the veteran's forthright and sincere 
testimony at his hearing before the undersigned, as well as 
the assistance of his representative.  Based upon the overall 
record before us, we conclude that the preponderance of the 
evidence is against the claim and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102.


ORDER

An initial evaluation in excess of 30 percent for generalized 
anxiety disorder is denied.  



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


